Exhibit 10.10

REDEMPTION AGREEMENT

This Agreement (the “Agreement”) is made as of March 6, 2015, by and among Zeta
Acquisition Corp. III, a Delaware corporation (the “Issuer”), and the
stockholders of the Issuer listed on Schedule A attached hereto (collectively,
the “Sellers”).

WITNESSETH:

WHEREAS, the Sellers are the owner of 5,000,000 shares of the Issuer’s common
stock, par value $0.0001 per share (“Common Stock”) as set forth on Schedule A
hereto; and

WHEREAS, the Sellers desire to sell to the Issuer, severally and not jointly,
and the Issuer desires to re-purchase and redeem from the Sellers, the number of
shares of Common Stock listed on Schedule A set forth opposite such Seller’s
name, which shall result in the re-purchase and redemption by the Issuer of an
aggregate of 5,000,000 shares of Common Stock (the “Shares”), on and subject to
the terms of this Agreement.

WHEREFORE, the parties hereto hereby agree as follows:

1. Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Sellers shall sell to the Issuer the number of
Shares listed on Schedule A set forth opposite each Seller’s name, and the
Issuer shall re-purchase and redeem such Shares from the Sellers, for an
aggregate purchase price equal to the sum of seventy thousand dollars ($70,000)
(the “Purchase Price”). The Sellers shall be entitled to that portion of the
Purchase Price listed on Schedule A set forth opposite such Seller’s name.

2. Closing.

(a) The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to occur immediately following the effectiveness of the merger
transaction (the “Merger”) contemplated by that certain Agreement and Plan of
Merger, dated March 6, 2015 (the “Merger Agreement”; capitalized terms used but
not specifically defined herein shall have the meanings ascribed to such terms
in the Merger Agreement) among the Issuer, Kura Oncology, Inc. (“Kura”), and
Kura Operations, Inc. (“Merger Sub”), a wholly-owned subsidiary of the Issuer.
The parties hereto shall have no obligation to complete the Closing in the event
the Merger is not consummated.

(b) At the Closing:

(i) Each of the Sellers shall deliver to the Issuer an irrevocable stock power
in the form attached hereto on Exhibit A representing such Seller’s portion of
the Shares, duly endorsed in form for transfer to the Issuer.

(ii) The Issuer shall pay to each Seller that portion of the Purchase Price
listed on Schedule A set forth opposite such Seller’s name.

(iii) At, and at any time after, the Closing, the Sellers shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement, as
may be requested by the Issuer.



--------------------------------------------------------------------------------

(c) Repurchased Shares Cancelled. Immediately upon the Closing, the Shares shall
be cancelled and shall lose all previously applicable rights, preferences and
privileges (including, but not limited to, any and all shareholder and voting
rights).

3. Representations and Warranties of each Seller. Each Seller makes the
following representations and warranties to the Issuer with respect to such
Seller and the Shares to be sold by such Seller hereunder:

(a) Seller is a citizen of the United States of America.

(b) Seller is an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

(c) Seller has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder.

(d) Seller is the record and sole beneficial owner of the number of Shares
listed on Schedule A set forth opposite Seller’s name and has good and
marketable title to the Shares, free and clear of any and all options, liens,
claims, encumbrances, security interests, pledges, preemptive rights, rights of
first refusal and adverse interests of any kind. Seller agrees that the
consideration payable by the Issuer for the re-purchase and redemption of
Seller’s Shares is fair and reasonable and that Seller is in the best position
to evaluate and determine the fair value of such Shares. There are no
restrictions on the transfer or redemption of such Shares (other than
restrictions under the Securities Act or state securities laws). No person or
entity (i) owns any equity interest in the Issuer other than the Seller, or
(ii) has any right to purchase Seller’s Shares or any portion thereof or
interest therein.

(e) Seller has received and reviewed the Merger Agreement and understands and
consents to the transactions contemplated thereby. Seller has been afforded the
opportunity during the course of negotiating the transactions contemplated by
this Agreement to ask questions of, and to secure such information from, the
Issuer and its officers and directors with regard to the Issuer, Kura and Merger
Sub as it deems necessary to evaluate the merits of consenting to the Issuer’s
consummating such transactions, it being understood that Seller is a stockholder
and an affiliate of a director of the Issuer and, as such, is intimately
familiar with the Issuer and its business, operations, assets, liabilities,
prospects and financial condition in all respects. All such questions, if asked,
were answered satisfactorily and all information or documents provided were
found to be satisfactory.

(f) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to Seller’s knowledge, threatened against the Seller or
any of their properties. There is no judgment, decree or order against the
Seller that could prevent, enjoin, alter or delay any of the transactions
contemplated by this Agreement. No bankruptcy, receivership or debtor relief
proceedings are pending or, to Seller’s knowledge, threatened against the
Seller.

(g) All representations, covenants and warranties of the Seller contained in
this Agreement shall be true and correct on and as of the Closing Date with the
same effect as though the same had been made on and as of such date.

4. Termination by Mutual Agreement. This Agreement may be terminated at any time
by mutual consent of the parties hereto, provided that such consent to terminate
is in writing and is signed by each of the parties hereto.



--------------------------------------------------------------------------------

5. Release. Each Seller, on its own behalf and, to the extent of its legal
authority, on behalf of its successors, assigns, heirs, next-of-kin,
representatives, administrators, executors, partners, agents and affiliates, and
any other person claiming by, through, or under any of the foregoing
(individually, a “Releasing Party” and collectively, “Releasing Parties”),
hereby unconditionally and irrevocably releases, waives and forever discharges,
effective as of the Closing, the Issuer and Kura, and each of their past and
present respective officers, directors, employees, stockholders, predecessors,
successors, assigns, partners, subsidiaries and affiliates (individually, a
“Released Party” and collectively, “Released Parties”) from any and all claims,
obligations, contracts, agreements, rights, debts, covenants and liabilities
(including attorneys’ fees and costs) of any nature whatsoever, whether fixed or
contingent, known or unknown, suspected or claimed to exist or unsuspected,
regardless of whether knowledge of the unknown or unsuspected claim would have
materially affected such Seller’s decision to enter into this Agreement, both at
law and in equity, arising directly or indirectly from any act, omission, event,
or transaction occurring (or any facts or circumstances existing) on or prior to
the Closing, but excluding (i) claims for breach by the Issuer of any provision
of this Agreement, and (ii) the rights of John Pappajohn and Matthew P. Kinley
under the Indemnity Agreement, including their respective indemnification rights
thereunder.

6. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties, with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

(c) Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this
Section6(c). Notices shall be deemed to have been received on the date of
personal delivery or telecopy or attempted delivery. Notice shall be delivered
to the parties at the following addresses:

If to the Issuer (on or before the Closing):

 

Zeta Acquisition Corp. III c/o Equity Dynamics Inc. 666 Walnut Street, Suite
2116 Des Moines, Iowa 50309 Attn: Matthew P. Kinley Facsimile: ___________



--------------------------------------------------------------------------------

E-mail: Kinley@pappajohn.com With a copy to: Richardson & Patel LLP 405
Lexington Avenue 49th Floor New York, NY 10174 Attn: David N. Feldman, Esq.
Facsimile: 917-677-8165 E-mail: dfeldman@richardsonpatel.com If to the Issuer
(on or after the Closing): Kura Oncology, Inc. 11119 N. Torrey Pines Road, Suite
125 La Jolla, California 92037 Attention: Troy Wilson Facsimile: 858-500-8801
E-mail: troy@kuraoncology.com With a copy to: Cooley LLP 4401 Eastgate Mall San
Diego, CA 92121-1909

Attention: James C. Pennington, Esq.

Facsimile: (858) 550-6420

E-mail: jpennington@cooley.com If to the Sellers: to the address set forth below
each Seller’s name on Schedule A of this Agreement.

Either party may, by like notice, change the address, person or facsimile number
to which notice shall be sent.

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, waives any defense that such court is not a convenient forum, and
consents to any service of process made either (x) in the manner set forth in
Section 6(c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.

(e) Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

(f) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written



--------------------------------------------------------------------------------

consent of the other party.

(g) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

(h) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement and any
documents relating to it may be executed and transmitted to any other party by
facsimile or email of a PDF, which facsimile or PDF shall be deemed to be, and
utilized in all respects as, an original, wet-inked document.

(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

(j) Survival of Representations and Warranties. All representations and
warranties made by the Seller in this Agreement shall survive the execution and
delivery hereof and any investigations made by or on behalf of the parties.

(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

(l) Specific Performance. The rights and remedies of the parties hereto shall be
cumulative. The transactions contemplated by this Agreement are unique
transactions and any failure on the part of any party to complete the
transactions contemplated by this Agreement on the terms of this Agreement will
not be fully compensable in damages and the breach or threatened breach of the
provisions of this Agreement would cause the other parties hereto irreparable
harm. Accordingly, in addition to and not in limitation of any other remedies
available to the parties hereto for a breach or threatened breach of this
Agreement, the parties shall be entitled to seek specific performance of this
Agreement and seek an injunction restraining any such party from such breach or
threatened breach.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ISSUER: ZETA ACQUISITION CORP. III By:

/s/ John Pappajohn

Name: John Pappajohn Title: President SELLERS: AANA LTD. By:

/s/ Argyris Vassiliou

Name: Argyris Vassiliou Title: Partner NICALE PARTNERS By:

/s/ Argyris Vassiliou

Name: Argyris Vassiliou Title: Partner

/s/ John Pappajohn

JOHN PAPPAJOHN

/s/ Matthew P. Kinley

MATTHEW P. KINLEY

[Signature Page to Redemption Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Seller Name and Address

   Shares      Purchase Price  

John Pappajohn

     2,000,000       $ 28,000   

c/o Equity Dynamics Inc.

666 Walnut Street, Suite 2116

     

Des Moines, Iowa 50309

     

Matthew P. Kinley

     2,000,000       $ 28,000   

c/o Equity Dynamics Inc.

666 Walnut Street, Suite 2116

     

Des Moines, Iowa 50309

     

AANA Ltd.

     625,000       $ 8,750   

c/o Argyris Vassiliou

     

94 Nathan Hale Drive

     

Stamford, Connecticut 06902

     

NICALE Partners

     375,000       $ 5,250   

c/o Argyris Vassiliou

     

94 Nathan Hale Drive

     

Stamford, Connecticut 06902

     



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Zeta Acquisition Corp. III, a Delaware corporation (the “Corporation”),
[            ] ([            ]) shares of the Common Stock, $0.0001 par value
per share, of the Corporation, standing in the name of the undersigned on the
books of the Corporation. The undersigned does hereby irrevocably constitute and
appoint              as attorney to transfer the said shares on the books of the
Corporation, with full power of substitution in the premises. This Irrevocable
Stock Power is given pursuant to a Redemption Agreement dated as of March 6,
2015 and is subject to the terms of that agreement.

 

[SELLER] Dated:                                                              

 

Name: Title: